 Case 7:16-cv-00108-O Document 122 Filed 12/13/18     Page 1 of 6 PageID 2926


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION


FRANCISCAN ALLIANCE, INC.;
SPECIALITY PHYSICIANS OF ILLINOIS,
LLC;
CHRISTIAN MEDICAL & DENTAL
ASSOCIATIONS;

- and -                                    Civ. Action No. 7:16-cv-00108-O

STATE OF TEXAS;
STATE OF WISCONSIN;
STATE OF NEBRASKA;
COMMONWEALTH OF KENTUCKY, by
and through Governor Matthew G. Bevin;
STATE OF KANSAS;
STATE OF LOUISIANA;
STATE OF ARIZONA;
STATE OF MISSISSIPPI, by and through
Governor Phil Bryant,

                     Plaintiffs,
              v.

ALEX M. AZAR II, Secretary of the United
States Department of Health and Human
Services; and UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN
SERVICES

                       Defendants.


                      PROPOSED INTERVENORS’ RESPONSE TO
                   PLAINTIFFS’ MOTION FOR STATUS CONFERENCE
  Case 7:16-cv-00108-O Document 122 Filed 12/13/18                    Page 2 of 6 PageID 2927


       Proposed Intervenors respectfully submit this Response to Plaintiffs’ Motion for a Status

Conference “to consider whether to lift the stay of this litigation and proceed to final judgment.”

ECF No. 121. When this Court stayed proceedings, it expressly stated that “[t]he Court will rule

on the motion for permissive intervention, as necessary, after the stay is lifted and before

consideration of Plaintiffs’ motion for summary judgment.” ECF No. 105 at 9 n.9 (emphasis

added). If the Court grants Plaintiffs’ motion, Proposed Intervenors respectfully request the

opportunity to participate in the scheduling conference and ask the Court to set a schedule for

resolving Proposed Intervenors’ Motion to Intervene, ECF No. 7—including reconsideration of

this Court’s initial denial of intervention as of right—before entering any briefing schedule with

respect to Plaintiffs’ Motion for Summary Judgment, ECF No 82.

                               PROCEDURAL BACKGROUND

       Proposed Intervenors are organizations whose members include transgender people and

women seeking reproductive healthcare— the same individuals whom the challenged regulation

sought to protect, and against whom Plaintiffs seek to discriminate. On September 16, 2016,

Proposed Intervenors filed a Motion to Intervene requesting both permissive intervention and

intervention as of right. ECF No. 7.

       On January 24, 2017, this Court denied Proposed Intervenors’ request for intervention as

of right and delayed ruling on the request for permissive intervention. With respect to

intervention as of right, the Court explained:

       To intervene as of right, Putative Intervenors must show: (1) their intervention
       application is timely; (2) they have an interest relating to the property that is the
       subject of the action; (3) they are situated so that disposition may, as a practical
       matter, impair or impede their ability to protect that interest; and (4) their interest
       is inadequately represented by the existing parties.




                                                  1
  Case 7:16-cv-00108-O Document 122 Filed 12/13/18                     Page 3 of 6 PageID 2928


ECF No. 69 at 5. This Court concluded that Prospective Intervenors satisfied the first three

requirements for intervention as of right, see id. at 5-6, but had failed to establish that their

interests were not adequately represented by the existing parties. The Court stated that “[u]p to

this point, Defendants have taken no action out of step with their original position that remains in

line with Putative Intervenors’ objective: an order that the Rule is lawful.” Id. at 7 (emphasis

added). The Court thus concluded that “[b]ecause it is not yet clear whether Defendants will

adequately represent Putative Intervenors’ interests, Putative Intervenors may not presently

intervene as of right.” Id. (emphases added).

        With respect to the request for permissive intervention, the Court postponed its decision

and requested supplemental briefing. See id. at 8. Proposed Intervenors attempted to appeal the

Court’s decision with respect intervention as of right, but the Fifth Circuit held that the order

could not be appealed until this Court also ruled on permissive intervention. ACLU of Texas v.

Franciscan Alliance, No. 17-10135, Doc. No. 00514055754, at 5 (5th Cir. June 30, 2017).

        Plaintiffs filed a Motion for Summary Judgment on March 14, 2017, ECF No. 82, before

the Court issued a ruling with respect to permissive intervention. In response, Proposed

Intervenors filed a motion asking the Court to stay any proceedings on the Motion for Summary

Judgment until the motion to intervene is resolved. ECF No. 85. Proposed Intervenors noted

that if the Fifth Circuit ultimately reverses the Court’s denial of intervention as of right, then “the

entire merits of the case must be reopened to give [Proposed Intervenors] an opportunity to be

heard as of right as intervenors.” Cascade Nat. Gas Corp. v. El Paso Nat. Gas Co., 386 U.S.

129, 136 (1967)); see also ACLU of Texas, No. 17-10135, Doc. No. 00514055754, at 4 (Costa,

J., concurring).




                                                   2
  Case 7:16-cv-00108-O Document 122 Filed 12/13/18                     Page 4 of 6 PageID 2929


        On July 10, 2017, this Court stayed proceedings without ruling on Proposed Intervenors’

motions. ECF No. 105. In doing so, the Court expressly reassured Proposed Intervenors that

“[t]he Court will rule on the motion for permissive intervention, as necessary, after the stay is

lifted and before consideration of Plaintiffs’ motion for summary judgment.” Id. at 9 n.9

(emphasis added). The Court also noted that, in opposing Proposed Intervenors’ stay request,

Plaintiffs asked the Court to reconsider its prior ruling that Proposed Intervenors had

successfully established a “legally protectable interest” for purpose of intervention as of right.

See id. at 3 n.5. The Court stated that it would “allow the parties an opportunity to brief the issue

as necessary when the stay is lifted. Id.

                                            ARGUMENT

        Proposed Intervenors request the opportunity to participate in any status conference

regarding whether to lift the stay, and, if the stay is lifted, ask the Court to issue a schedule for

resolving the Motion to Intervene. This request comports with the Court’s prior order that “the

Motion to Intervene will be resolved—thus allowing Proposed Intervenors to appeal an adverse

ruling to the Fifth Circuit—“before consideration of Plaintiffs’ motion for summary judgment,”

ECF No. 105 at 9 n.9.

        Proposed Intervenors further request that the Court order supplemental briefing with

respect to whether its initial ruling on the request for intervention as of right should be

reevaluated. When it stayed the case, the Court stated that it would consider supplemental

briefing with respect to Plaintiff’s request for the Court to reconsider its earlier determination

that Proposed Intervenors had demonstrated a “legally protectable interest” for purposes of

intervention as right. ECF No. 105 at 3 n.5. Proposed Intervenors respectfully request that the

Court also reconsider its prior determination that the existing parties will adequately represent

Proposed Intervenors’ interests. When the Court made that determination in January 2017, the
                                                   3
  Case 7:16-cv-00108-O Document 122 Filed 12/13/18                       Page 5 of 6 PageID 2930


Court noted that that “[u]p to this point, Defendants have taken no action out of step with their

original position that remains in line with Putative Intervenors’ objective: an order that the Rule

is lawful.” ECF No. 69. at 7 (emphasis added). Because Defendants no longer share Prospective

Intervenors’ objective in defending the lawfulness of the challenged rule, this Court’s

determination on January 24, 2017, that “Putative Intervenors may not presently intervene as of

right,” id. (emphasis added), should be reevaluated.

                                           CONCLUSION

        For the foregoing reasons, Proposed Intervenors respectfully request the opportunity to

participate in the scheduling conference and ask the Court to set a schedule for resolving

Proposed Intervenors’ Motion to Intervene, ECF No. 7, before entering any briefing schedule

with respect to Plaintiffs’ Motion for Summary Judgment, including reconsideration of this

Court’s initial denial of intervention as of right.



Respectfully submitted this 13th day of December, 2018.


Kali Cohn                                                 /s/ Joshua Block        g
AMERICAN CIVIL LIBERTIES                                  Joshua Block
UNION OF TEXAS                                            Brigitte Amiri
P.O. Box 600169                                           James D. Esseks
Dallas, TX 75360                                          Louise Melling
(214) 346-6577                                            AMERICAN CIVIL LIBERTIES
                                                          UNION FOUNDATION
Daniel Mach                                               125 Broad Street, 18th Floor
AMERICAN CIVIL LIBERTIES                                  New York, NY 10004
UNION FOUNDATION                                          (212) 549-2500
915 15th Street, N.W.
Washington, D.C. 20005                                    Amy Miller
(202) 548-6604                                            AMERICAN CIVIL LIBERTIES
                                                          UNION OF NEBRASKA
                                                          134 S. 13th St., #1010
                                                          Lincoln, NE 68508
Counsel for Proposed Intervenors                          (402) 476-8091




                                                      4
  Case 7:16-cv-00108-O Document 122 Filed 12/13/18                  Page 6 of 6 PageID 2931



                                 CERTIFICATE OF SERVICE

       On December 13, 2018, I electronically submitted the foregoing RESPONSE TO

PLAINTIFFS’ MOTION FOR STATUS CONFERENCE to the clerk of the court for the

U.S. District Court, Northern District of Texas, using the electronic case filing system of the

Court. I hereby certify that I have served counsel of record for all parties through the Court’s

ECF system.



                                                              /s/ Joshua Block           j
                                                              Joshua Block




                                                 5
